Citation Nr: 1100057	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-36 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for a left eye stye. 

2. Entitlement to service connection for right ankle strain.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for right knee pain.

5. Entitlement to service connection for left knee pain.

6. Entitlement to service connection for right shoulder pain.

7. Entitlement to service connection for left shoulder pain.

8. Entitlement to service connection for joint pains due to 
undiagnosed illness.

9. Entitlement to service connection for broken ribs.

10. Entitlement to service connection for a skin rash.

11. Entitlement to service connection for genital warts.

12. Entitlement to service connection for herpes.

13. Entitlement to service connection for shingles with residuals 
of nerve and joint pains.

14. Entitlement to service connection for bilateral vision loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983 and 
from April 1987 to January 1991.  Additionally, he had service in 
the Florida National Guard in the years between his active 
service.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In September 2010, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of the 
hearing is associated with the claims file.

The issues of entitlement to service connection for 
tinnitus, bilateral knee pain, bilateral shoulder pain, 
joint pains, broken ribs, skin rash, genital warts, 
herpes, shingles, and bilateral vision loss are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On September 20, 2010 prior to promulgation of a decision by the 
Board, the Veteran requested to withdraw his appeal of the claims 
for service connection for a left eye stye and right ankle 
strain.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the 
issues of entitlement to service connection for a left eye stye 
and right ankle strain have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

In this case, prior to the promulgation of a decision on the 
appeal, the Veteran testified on September 20, 2010, indicating 
that he wished to withdraw the issue of entitlement to service 
connection for a left eye stye and right ankle strain.  Thus, the 
Veteran has withdrawn the appeal of these issues, and there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal of this issues, and they are dismissed.


ORDER

The claim of entitlement to service connection for a left eye 
stye is dismissed.

The claim of entitlement to service connection for right ankle 
strain is dismissed.


REMAND

With regard to the remaining service connection claims, the Board 
determines that a remand is required to allow for further 
development of the record.  Specifically, the Board finds that 
there are outstanding VA and service treatment records and that 
the Veteran must be afforded additional VA examinations.

First, the Board observes that the Veteran's representative 
identified a period of service in the Florida National Guard from 
1984 until re-entry into active service in April 1987.  The 
service personnel and treatment records from this service are not 
of record and are necessary to ably evaluate the onset of the 
Veteran's claimed disabilities.  

Second, the Veteran testified to receiving treatment at the VA 
facility in Tallahassee beginning in approximately January 1994.  
Further, the only VA treatment records in the claims file are 
dated in March 1995, September 2000, and sporadically between 
June 2005 and September 2007.  At the hearing, the Veteran 
indicated that he was being followed for possible left eye 
glaucoma at the VA hospital; thus, he has continued to seek VA 
treatment after September 2007.  Further, the March 1995 records 
are only X-ray reports without report of associated clinical 
evaluation and the records from September 2000 and beyond refer 
to routine follow-up, which suggests an examination more recent 
than five years prior.  Thus, the Board concludes that there are 
substantial amounts of VA treatment records outstanding, and 
therefore, that all VA treatment records from within the 
Gainesville VA medical center dated from January 1994 onward must 
be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file).

Finally, with regard to the VA examinations, the Board sees that 
VA examinations and opinions are of record for the Veteran's 
tinnitus, bilateral knee, bilateral shoulder, joint pain, skin 
rash, genital warts, herpes, and shingles claims.  Unfortunately, 
none of these examinations are adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  In this regard, the Board observes 
that in each report, the examiner stated that an opinion could 
not be reached without resorting to mere speculation.  Such a 
statement does not constitute an opinion, either positive or 
negative.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 
(2007).  Therefore, any VA examination that rests solely on this 
statement is inadequate.

The Board acknowledges that the VA audiological examiner provided 
a detailed opinion in addition to the aforementioned statement 
with regard to the Veteran's tinnitus and a relationship to 
service.  However, this portion of her opinion was in part based 
on the Veteran's tinnitus having its onset a few years ago.  The 
Board notes that the VA examination report does not identify a 
specific year of onset, and it is not clear that the Veteran 
provided a specific year to the examiner.  At his hearing, he 
reported tinnitus since approximately 1990 or 1991.  In light of 
these facts, the Board finds that the VA audiological examination 
was also inadequate.  
Moreover, the Board notes that the joints examiner stated that 
examination of the Veteran was not indicated.  Hence it appears 
that the Veteran was not physically examined for those claims, 
even though he was apparently present before that examiner for 
examination with respect to his skin and respiratory claims.  In 
addition, the Board observes that there is a diagnosis of genital 
herpes in service; therefore, the Board requires an opinion as to 
whether the Veteran is infected with the herpes virus at this 
time, and if so, whether that infection is causally or 
etiologically related to his military service.  Therefore, the 
Veteran must be afforded additional VA examinations with regard 
to his tinnitus, bilateral knee, bilateral ankle, joint pains, 
skin rash, genital warts, herpes, and shingles claims. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA treatment records for the 
Veteran from within the Gainesville VA 
medical system dated from January 1994 to 
present.  All requests and responses, 
positive and negative, should be associated 
with the claims file.  

2.	Contact the National Personnel Records Center 
and/or the Florida National Guard and all 
other appropriate sources for service 
personnel and treatment records related to 
the Veteran's service in the Florida National 
Guard from 1984 to April 1987.  All requests 
and responses, positive and negative, should 
be associated with the claims file. 

3.	Schedule the Veteran for a VA audiological 
examination to assess the existence and 
etiology of his claimed tinnitus.  The claims 
file should be made available for review, and 
the examination report should reflect that 
such review occurred.  Upon a review of the 
record and examination of the record, the 
examiner should respond to the following:

Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that the 
Veteran's tinnitus is causally or 
etiologically related to the Veteran's 
in-service noise exposure or is 
otherwise causally or etiologically 
related to his military service?
            
A rationale for any opinion advanced should 
be provided.  The examiner should also state 
what sources were consulted in forming the 
opinion.  The examiner is advised that to say 
that an opinion cannot be formed without 
resorting to mere speculation is an 
unacceptable response.

4.	Schedule the Veteran for a VA orthopedic 
examination to assess the existence and 
etiology of his claimed bilateral knee, 
bilateral shoulder, and joint pain disorders.  
The claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  Upon a 
review of the record and examination of the 
Veteran, the examiner should respond to the 
following: 

a.	Provide a diagnosis for each 
identified joint disorder.  

b.	Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any right 
knee disorder is causally or 
etiologically related to a disease, 
event, or injury during his military 
service.

c.	Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any left 
knee disorder is causally or 
etiologically related to a disease, 
event, or injury during his military 
service.

d.	Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent),  that any 
right shoulder disorder is causally 
or etiologically related to a 
disease, event, or injury during his 
military service.

e.	Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any left 
shoulder disorder is causally or 
etiologically related to a disease, 
event, or injury during his military 
service.

f.	Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any 
undiagnosable joint problems are 
related to an undiagnosed illness. 

A rationale for any opinion advanced should 
be provided.  The examiner should also state 
what sources were consulted in forming the 
opinion.   

5.	Schedule the Veteran for a VA dermatological 
examination to assess the existence and 
etiology of his claimed skin rash, genital 
warts, herpes, and shingles.  The claims file 
should be made available for review, and the 
examination report should reflect that such 
review occurred.  Upon a review of the record 
and examination of the Veteran, the examiner 
should respond to the following: 

a.	Is it more likely than not (i.e., 
probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent), that any skin rash 
currently present, that is, since 
the Veteran filed his claim in 
September 2007, is causally or 
etiologically related to a 
disease, event, or injury during 
his military service.

b.	Is it more likely than not (i.e., 
probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent), that any genital 
warts currently present, that is, 
since the Veteran filed his claim 
in September 2007, are causally or 
etiologically related to a 
disease, event, or injury during 
his military service.

c.	Is it more likely than not (i.e., 
probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent), that any herpes 
infection currently present, that 
is, since the Veteran filed his 
claim in September 2007, is 
causally or etiologically related 
to a disease, event, or injury 
during his military service.

d.	Is it more likely than not (i.e., 
probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent), that any shingles 
currently present, that is, since 
the Veteran filed his claim in 
September 2007 are causally or 
etiologically related to a 
disease, event, or injury during 
his military service.

A rationale for any opinion advanced should 
be provided.  The examiner should also state 
what sources were consulted in forming the 
opinion.

6.	After completing the above actions and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim should 
be readjudicated, to include all evidence 
received since the September 2008 statement 
of the case.  If any claim remains denied, 
the Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


